The Attorney General is in receipt of your letter wherein you re-quest an official opinion on the following questions: "1. May a rural water district purchase, pump and remove water from land outside its established territory? "2. May a rural water district serve the landowner who sells water to the district, which water is taken from his property?" The statutes governing the creation and operation of rural water and sewage districts are found at 82 O.S. 1324.1 [82-1324.1] et seq. (1972). The language found in 82 O.S. 1324.10 [82-1324.10], in pertinent part, is dispositive of your first query wherein it provides: "A. Every district incorporated hereunder shall have perpetual existence, subject to dissolution, as provided by this act and shall have power . . .  (13) . . . to buy from or sell water to any municipality, or to another district created under this act, or to any other legal entity engaged in the distribution and storage of water . . ." Emphasis added Further, subsection (15) provides: ". . . to enter into contracts jointly with any other district, municipality, city or town, the State of Oklahoma, or any of them, for the purpose of purchasing water, constructing, acquiring, operating water facilities, or purchasing or leasing reservoir space." Emphasis added A plain reading of the above referenced subdivisions clearly indicates legislative intent to authorize duly created water districts to acquire water apparently within and without its territorial boundaries. The water district's power to buy such water is limited only in that the district purchases such water from those entities as enumerated in the aforementioned subdivisions of 82 O.S. 1324.10 [82-1324.10].  Your second question is one of fact and as such cannot by law be answered by this office.  It is, therefore, the official opinion of the Attorney General that rural water districts are expressly empowered to purchase water both within and without their territorial boundaries from only those entities as set out in 82 O.S. 1324.10 [82-1324.10](13) and 82 O.S 1324.10(15) (1972). (RONALD LEE JOHNSON) (ksg)